EXHIBIT 10.3




ENVIRONMENTAL INDEMNITY AGREEMENT







THIS ENVIRONMENTAL INDEMNITY AGREEMENT (the “Agreement”) is made as of the 11th
day of February, 2010, by INLAND DIVERSIFIED MERRIMACK VILLAGE, L.L.C., a
Delaware limited liability company (the “Indemnitor”), with an address at 2901
Butterfield Road, Oak Brook, IL 60523 in favor of DELTA COMMUNITY CREDIT UNION
(the “Lender”), with an address at c/o Situs Asset Management, 4665 Southwest
Freeway, Houston, Texas 77027, Attention: Director, Situs Asset Management.




A.  The Lender is prepared to make a loan in the amount of $5,4450,000 (the
“Loan”) secured by, among other things, a mortgage instrument from Indemnitor to
the Lender (said mortgage instrument, together with all amendments,
modifications or supplements thereof being herein collectively called the
“Mortgage”) which will encumber the real property described on Exhibit A
attached hereto and made a part hereof (said real property, together with all
improvements, equipment and other property now or hereafter located therein or
thereon, being hereinafter collectively called the “Property”);




B.  To induce the Lender to agree to make the Loan, the Indemnitor has agreed to
enter into this Agreement.




NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the Indemnitor hereby covenants, warrants,
represents and agrees as follows:




1.  Lender Rights Under the Agreement.  The Lender’s rights under this Agreement
shall be in addition to all rights of the Lender under the Mortgage, any note or
notes secured by the Mortgage (the “Note”) and any guaranty or guarantees
(whether of payment or performance) given to the Lender in connection with the
Loan and under any other documents or instruments evidencing or securing the
Loan (the Mortgage, the Note, any such guaranty or guarantees and such other
documents or instruments, as amended or modified from time to time, being herein
called the “Loan Documents”).  Payments, if any, by the Indemnitor as required
under this Agreement shall not reduce the Indemnitor’s obligations and
liabilities under any of the Loan Documents.  Any default by the Indemnitor
under this Agreement (including any breach of any representation or warranty
made by the Indemnitor) shall, at the Lender’s option, constitute a default and
an “Event of Default” under the Note, the Mortgage or any of the other Loan
Documents after the expiration of any applicable cure period.




2.  Definitions.  For purposes of this Agreement, the following terms shall have
the following meanings:




(a)  “Environmental Laws” means all federal, state or commonwealth and local
laws, regulations, statutes, codes, rules, resolutions, directives, orders,
executive orders, consent orders, guidance from regulatory agencies, policy
statements, judicial decrees, standards,





permits, licenses and ordinances, or any judicial or administrative
interpretation of any of the foregoing, pertaining to the protection of land,
water, air, health, safety or the environment, whether now or in the future
enacted, promulgated or issued, including the laws of the state where the
Mortgage is or is to be recorded.




(b)  “Regulated Substances” includes any substances, chemicals, materials or
elements that are prohibited, limited or regulated by the Environmental Laws, or
any other substances, chemicals, materials or elements that are defined as
“hazardous” or “toxic,” or otherwise regulated, under the Environmental Laws, or
that are known or considered to be harmful to the health or safety of occupants
or users of the Property.  The term Regulated Substances shall also include any
substance, chemical, material or element (i) defined as a “hazardous substance”
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980 (“CERCLA”) (42 U.S.C. §§ 9601, et seq.), as amended by the Superfund
Amendments and Reauthorization Act of 1986, and as further amended from time to
time, and regulations promulgated thereunder; (ii) defined as a “regulated
substance” within the meaning of Subtitle I of the Resource Conservation and
Recovery Act (42 U.S.C. §§ 6991-6991i), and regulations promulgated thereunder;
(iii) designated as a “hazardous substance” pursuant to Section 311 of the Clean
Water Act (33 U.S.C. § 1321), or listed pursuant to Section 307 of the Clean
Water Act (33 U.S.C. § 1317); (iv) defined as “hazardous”, “toxic”, or otherwise
regulated, under any Environmental Laws adopted by the state in which the
Property is located, or its agencies or political subdivisions; (v) which is
petroleum, petroleum products or derivatives or constituents thereof; (vi) which
is asbestos or asbestos-containing materials; (vii) the presence of which
requires notification, investigation or remediation under any Environmental Laws
or common law; (viii) the presence of which on the Property causes or threatens
to cause a nuisance upon the Property or to adjacent properties or poses or
threatens to pose a hazard to the health or safety of persons on or about the
Property; (ix) the presence of which on adjacent properties would constitute a
trespass by the Indemnitor; (x) which is urea formaldehyde foam insulation or
urea formaldehyde foam insulation-containing materials; (xi) which is lead base
paint or lead base paint-containing materials; (xii) which are polychlorinated
biphenyls or polychlorinated biphenyl-containing materials; (xiii) which is
radon or radon-containing or producing materials; or (xiv) which by any laws of
any governmental authority requires special handling in its collection, storage,
treatment, or disposal.




(c)  “Contamination” means the seeping, spilling, leaking, pumping, pouring,
emitting, using, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, releasing or the presence of Regulated Substances at, under or upon
the Property or into the environment, or arising from the Property or migrating
to or from the Property, which may require notification, treatment, response or
removal action or remediation under any Environmental Laws.




(d) “Environmental Report” means that Phase I Environmental Report prepared by
Terracon Consultants, Inc., dated November 18, 2009, which has been delivered to
Lender by Indemnitor.




3.

Representations and Warranties.  The Indemnitor hereby represents and warrants
that, except as is otherwise set forth on Schedule I attached hereto:








- 2 -




(a)

to Indemnitor’s actual knowledge, which knowledge is limited to the contents of
the Environmental Report, no Contamination is present at, on or under the
Property and no Contamination is being emitted from the Property onto any
surrounding or adjacent areas.




(b)

to Indemnitor’s actual knowledge, which knowledge is limited to the contents of
the Environmental Report, all activities and operations at the Property have
been and are being conducted in compliance with all Environmental Laws, and the
Indemnitor has obtained all permits, licenses, consents and approvals required
under the Environmental Laws for the conduct of operations and activities at the
Property, and all such permits, licenses, consents and approvals are in full
force and effect.




(c)

to Indemnitor’s actual knowledge, which knowledge is limited to the contents of
the Environmental Report, the Property has never been used to generate,
manufacture, refine, transport, handle, transfer, produce, treat, store, dispose
of or process any Regulated Substances, except in compliance with all
Environmental Laws and in such a manner that no Contamination has been released
on or under the Property.




(d)

to Indemnitor’s actual knowledge, which knowledge is limited to the contents of
the Environmental Report, no underground or aboveground storage tanks subject to
regulation under any Environmental Laws are, have been, located on or under the
Property.




(e)

to Indemnitor’s actual knowledge, which knowledge is limited to the contents of
the Environmental Report, no measurable levels of radon or radon containing or
producing products are present in the existing structures on the Property.  If
at any time during the term of the Loan, measurable amounts of radon are
detected in any structures on the Property, the Indemnitor hereby agrees, at its
sole expense, to take all actions necessary to reduce such radon gas to
acceptable levels.




(f)

no civil, administrative or criminal proceeding is pending or threatened against
the Indemnitor relating to the condition of or activities at the Property, nor
has any notice of any violation or potential liability under any Environmental
Laws been received, nor to Indemnitor’s actual knowledge, which knowledge is
limited to the contents of the Environmental Report, has the Indemnitor reason
to believe such notice will be received or proceedings initiated, nor has the
Indemnitor entered into any consent, decree or judicial order or settlement
affecting the Property, nor to Indemnitor’s actual knowledge, which knowledge is
limited to the contents of the Environmental Report,  has the Indemnitor or the
Property been the subject of any other administrative or judicial order or
decree.




(g)

to Indemnitor’s actual knowledge, which knowledge is limited to the contents of
the Environmental Report, the Property is not listed or proposed for listing on
the National Priorities List pursuant to Section 9605 of CERCLA, or on the
Comprehensive Environmental Response, Compensation and Liability Information
System or on any similar state or local list of environmentally
problematic/regulated sites.








- 3 -




(h)

except as disclosed on the survey delivered to the Lender, no portion of the
Property constitutes wetland or other “water of the United States”, flood plain
or flood hazard area, or coastal zone, as defined by the applicable
Environmental Laws.




(i)

no lien has been attached to any revenues or any real or personal property owned
by the Indemnitor and located in the state where the Property is located,
including the Property, for damages or cleanup, response or removal costs, under
any Environmental Laws, or arising from an intentional or unintentional act or
omission in violation thereof by the Indemnitor, or any previous owner or
operator of the Property.




(j)

to Indemnitor’s actual knowledge, which knowledge is limited to the contents of
the Environmental Report, no Contamination has been discharged or emitted from
the Property into waters on, under or adjacent to the Property, or onto lands
from which Regulated Substances might seep, flow or drain into such waters.




(k)

to Indemnitor’s actual knowledge, which knowledge is limited to the contents of
the Environmental Report, no report, analysis, study or other document prepared
by or for any person exists identifying that any Contamination has been, or
currently is, located upon or under the Property.




(l)

to Indemnitor’s actual knowledge, which knowledge is limited to the contents of
the Environmental Report, neither the transaction contemplated by the Loan
Documents nor any other transaction involving the sale, transfer or exchange of
the Property will trigger or has triggered any obligation under the
Environmental Laws to make a filing, provide a deed notice, provide disclosure
or take any other action, or in the event that any such transaction-triggered
obligation does arise or has arisen under any Environmental Laws, all such
actions required thereby have been taken.




(m)

the execution, delivery and performance by the Indemnitor of this Agreement does
not and will not contravene any (i) law or governmental rule, regulation or
order which is applicable to the Indemnitor and no authorization, approval or
other action by, and no notice to or filing with, any governmental entity is
required for the due execution, delivery and performance by the Indemnitor of
this Agreement, or (ii) contractual restriction which is binding upon or which
affects the Indemnitor, and does not and will not result in or require the
creation of any lien, security interest or other charge or encumbrance upon or
with respect to any property of the Indemnitor.




(n)

this agreement is a legal, valid and binding obligation of the Indemnitor,
enforceable against the Indemnitor in accordance with its terms.




4.  Environmental Covenants.  The Indemnitor hereby covenants and agrees as
follows:




(a)  to cause all activities at the Property during the term of the Loan to be
conducted in compliance with all Environmental Laws;








- 4 -




(b)  to provide the Lender with copies of all:  (i) correspondence, notices of
violation, summons, orders, complaints or other documents received by the
Indemnitor, its lessees, sublessees, occupants or assigns, pertaining to
compliance with any Environmental Laws; (ii) reports of previous environmental
investigations undertaken at the Property which the Indemnitor knows of, or has
or can obtain possession; (iii) licenses, certificates and permits required by
the Environmental Laws; (iv) a description of the operations and processes of
the Indemnitor; and (v) any other information that the Lender may reasonably
request.




(c)  not to generate, manufacture, refine, transport, transfer, produce, store,
use, process, treat, dispose of, handle, or in any manner deal with, any
Regulated Substances on any part of the Property, nor permit others to engage in
any such activity on the Property, except for (i) those Regulated Substances
which are used or present in the ordinary course of the Indemnitor’s business in
compliance with all Environmental Laws, or are listed on Schedule I attached
hereto and have not been released into the environment in such a manner as to
constitute Contamination hereunder, and (ii) those Regulated Substances which
are naturally occurring on the Property, but only in such naturally occurring
form;




(d)  not to cause or permit, as a result of any intentional or unintentional act
or omission on the part of the Indemnitor or any tenant, subtenant, occupant or
assigns, the presence of Regulated Substances or Contamination on the Property,
except for (i) those Regulated Substances which are used or present in the
ordinary course of the Indemnitor’s business in compliance with all
Environmental Laws, or are listed on Schedule I attached hereto and have not
been released into the environment in such a manner as to constitute
Contamination hereunder, and (ii) those Regulated Substances which are naturally
occurring on the Property, but only in such naturally occurring form.




(e)  to give notice and a full description to the Lender immediately upon the
Indemnitor’s acquiring knowledge of (i) any and all enforcement, clean-up,
removal or other regulatory actions threatened, instituted or completed by any
governmental authority with respect to the Indemnitor or the Property; (ii) all
claims made or threatened by any third party against the Indemnitor or the
Property relating to damage, contribution, compensation, loss or injury
resulting from any Regulated Substances or Contamination; and (iii) the presence
of any Contamination on, under, from or affecting the Property;




(f)  to timely comply with any Environmental Laws requiring the removal,
treatment, storage, processing, handling, transportation or disposal of such
Regulated Substances or Contamination and provide the Lender with satisfactory
evidence of such compliance;




(g)  to conduct and complete all investigations, studies, sampling and testing,
as well as all remedial, removal and other actions necessary to clean up and
remove all Contamination on, under, from or affecting the Property, all in
accordance with the Environmental Laws; and




(h)  to continue to have all necessary licenses, certificates and permits
required under the Environmental Laws relating to the Indemnitor and its
Property, facilities, assets and business.




5.  Lender’s Right to Conduct an Investigation.





- 5 -







(a)  The Lender may, at any time and at its reasonable discretion, commission an
investigation into the presence of Regulated Substances or Contamination on,
from or affecting the Property, or the compliance with Environmental Laws at, or
relating to, the Property.  Such an investigation performed by the Lender shall
be at the Indemnitor’s expense if the performance of the investigation is
commenced (i) upon the occurrence of a default hereunder or of a default or
“Event of Default” under the Note, the Mortgage or any other Loan Document; or
(ii) because the Lender has a reasonable belief that the Indemnitor has violated
any provision of this Agreement (including any representation, warranty or
covenant).  All other investigations performed by the Lender shall be at the
Lender’s expense.  In connection with any such investigation, the Indemnitor,
its tenants, subtenants, occupants and assigns, shall comply with all reasonable
requests for information made by the Lender or its agents and the Indemnitor
represents and warrants that all responses to any such requests for information
will be correct and complete.  The Indemnitor shall provide the Lender and its
agents with rights of access to all areas of the Property and permit the Lender
and its agents to perform testing (including any invasive testing) necessary or
appropriate, in the Lender’s reasonable judgment, to perform such investigation.




(b)  The Lender is under no duty, however, to conduct such investigations of the
Property and any such investigations by the Lender shall be solely for the
purposes of protecting the Lender’s security interest in the Property and
preserving its rights under the Loan Documents.  No site visit, observation, or
testing by the Lender shall constitute a waiver of any default of the Indemnitor
or be characterized as a representation regarding the presence or absence of
Regulated Substances or Contamination at the Property.  The Lender owes no duty
of care to protect the Indemnitor or any third party from the presence of
Regulated Substances, Contamination or any other adverse condition affecting the
Property. Lender shall be obligated to disclose to the Indemnitor any report or
findings made in connection with any investigation done on behalf of the Lender.




6.  Indemnification.




(a)  The Indemnitor covenants and agrees, at its sole cost and expense, to
indemnify, defend, protect, save and hold harmless the Lender (including the
Lender as holder of the Mortgage, as mortgagee in possession, or as successor in
interest to the Indemnitor as owner of the Property by virtue of a foreclosure
or acceptance of a deed in lieu of foreclosure) and all of its officers,
directors, employees and agents, any participant in the Loan, and their
respective successors and assigns, against and from any and all Environmental
Damages (as defined in subsection (b) below), which may at any time be imposed
upon, threatened against, incurred by or asserted or awarded against the Lender
(whether before or after the release, satisfaction or extinguishment of the
Mortgage) and arising from or out of:




(i)  the Indemnitor’s failure to comply with any of the provisions of this
Agreement, including the Indemnitor’s breach of any covenant, representation or
warranty contained in this Agreement; or








- 6 -




(ii)  any Contamination, or threatened release of any Regulated Substances or
Contamination, on, in, under, affecting or migrating or threatening to migrate
to or from all or any portion of the Property, any surrounding areas or other
property or any persons (limited to releases occurring during Indemnitor’s
period of ownership); or




(iii)  any violation of, or noncompliance with, or alleged violation of, or
noncompliance with, the Environmental Laws by the Property (limited to releases
occurring during Indemnitor’s period of ownership) or the Indemnitor, including
costs to remove any environmentally related lien imposed upon the Property; or




(iv)  the willful misconduct, error or omission or negligent act or omission of
the Indemnitor; or




(v)  any judgment, lien, order, complaint, notice, citation, action, proceeding
or investigation pending or threatened by or before any governmental authority
or any private party litigant, including any environmental regulatory body, or
before any court of law (including any private civil litigation) with respect to
the Indemnitor’s business, assets, property or facilities, or the Property, in
connection with any Regulated Substances, Contamination or any Environmental
Laws (including the assertion that any lien existing or arising pursuant to any
Environmental Laws takes priority over the lien of the Mortgage) (limited to
releases occurring during Indemnitor’s period of ownership); or




(vi)  the enforcement of this Agreement or the assertion by the Indemnitor of
any defense to its obligations hereunder.




The Indemnitor’s indemnification obligations set forth in this Section 6 shall
be in effect and enforceable regardless of whether any such indemnification
obligations arise before or after foreclosure of the Mortgage or other taking of
title to all or any portion of the Property by the Lender or any affiliate of
the Lender.




(b)  For the purposes of this Agreement, “Environmental Damages” shall mean all
claims, judgments, damages, losses, penalties, fines, liabilities (including
strict liability), encumbrances, liens, costs and expenses of investigation and
defense of any claim, whether or not such claim is ultimately defeated, and of
any good faith settlement, of whatever kind or nature, contingent or otherwise,
matured or unmatured, foreseeable or unforeseeable, including reasonable
attorneys’ fees and disbursements and consultants’ fees, any of which are
incurred at any time, and including:




(i)  damages for personal injury, or injury to property or natural resources,
occurring upon or off of the Property, including lost profits, consequential
damages, punitive damages, the cost of demolition and rebuilding of any
improvements on real property, interest and penalties;




(ii)  fees incurred for the services of attorneys, consultants, contractors,
experts, laboratories and all other costs and expenses incurred in connection
with investigation, remediation or post-remediation monitoring, operation and
maintenance, of any Regulated





- 7 -




Substances or Contamination or violation of any Environmental Laws including the
preparation of any feasibility studies or reports or the performance of any
cleanup, remediation, removal, response, abatement, contaminant, closure,
restoration, treatment, investigation work or monitoring work required by any
Environmental Laws, or reasonably necessary to make full economic use of the
Property or any other property or otherwise expended in connection with such
conditions, including any and all Corrective Work under Section 7, and further
including any attorneys’ fees, costs and expenses incurred in enforcing this
Agreement or collecting any sums due hereunder;




(iii)  any additional costs required to take necessary precautions to protect
against a release of Regulated Substances or Contamination on, in, under or
affecting the Property into the air, any body of water, any other public domain
or any surrounding or adjoining areas;




(iv)  any costs incurred to comply, in connection with all or any portion of the
Property or any area surrounding or adjoining the Property, with all
Environmental Laws;




(v)  liability to any third persons or governmental agency for costs expended in
connection with the items referenced in clause (ii) above; and




(vi)  diminution in the value of the Property, and damages for the loss of
business and restriction on the use or adverse impact on the marketing of
rentable or usable space or of any amenity of the Property.




(c)  Promptly after the receipt by the Lender of written notice of any demand or
claim or the commencement of any action, suit or proceeding concerning the
Indemnitor or the Lender in connection with the Property, the Lender shall
endeavor to notify the Indemnitor thereof in writing.  The failure by the Lender
promptly to give such notice shall not relieve the Indemnitor of any liability
to the Lender hereunder.




7.  Indemnitor’s Obligation to Perform Corrective Work.




(a)  The Indemnitor shall have the obligation to promptly commence and perform
any corrective work required to address any Environmental Damages, including any
actions required by the Indemnitor under Section 6 (“Corrective Work”) after the
occurrence of any of the following:  (i) the Indemnitor obtains actual knowledge
of any Contamination on, in, under, affecting, or migrating to or from the
Property or any surrounding areas; or (ii) an event occurs for which the Lender
can seek indemnification from the Indemnitor pursuant to Section 6.




(b)  The Indemnitor shall provide to the Lender written notification at least
twenty (20) days prior to the commencement of any such Corrective Work, and
shall give the Lender a monthly report, during the performance of such
Corrective Work, on the Indemnitor’s progress with respect thereto, and shall
promptly give the Lender such other information with respect thereto as the
Lender shall reasonably request.  Such written notice shall contain the name of
the person or entity performing such Corrective Work and shall be accompanied
by:  (i) written evidence, satisfactory in form and content to the Lender,
showing that such person or entity is fully insured against any and all injury
and damages caused by or resulting from the performance





- 8 -




of such Corrective Work; and (ii) copies of the plans for such Corrective Work,
approved in writing by the appropriate governmental authorities.




(c)  Any Corrective Work conducted by the Indemnitor shall be diligently
performed and shall comply with all Environmental Laws and all other applicable
laws to correct, contain, clean up, treat, remove, resolve, dispose of or
minimize the impact of all Regulated Substances or Contamination.

(d)  Any failure by the Lender to object to any actions taken by the Indemnitor
shall not be construed to be an approval by the Lender of such actions.  This
Agreement shall not be construed as creating any obligation for the Lender to
initiate any contests or to perform or review the Indemnitor’s or any other
party’s performance of, any Corrective Work, or disburse any funds for any
contests or the performance of any Corrective Work.




8.  Lender’s Right to Select Engineers, Consultants and Attorneys.  Without
limiting the other provisions hereof, in the event any claim (whether or not a
judicial or administrative action is involved) is asserted against the Lender
with respect to Regulated Substances, Environmental Laws or Contamination, the
Lender shall have the right to select the engineers, other consultants and
attorneys for the Lender’s defense or guidance, determine the appropriate legal
strategy for such defense, and compromise or settle such claim, all in the
Lender’s sole discretion, and the Indemnitor shall be liable to the Lender in
accordance with the terms hereof for liabilities, costs and expenses incurred by
the Lender in this regard.




9.  Indemnitor’s Obligation to Deliver Property.  The Indemnitor agrees that, in
the event the Mortgage is foreclosed (whether judicially or by power of sale) or
the Indemnitor tenders a deed in lieu of foreclosure, the Indemnitor shall
deliver the Property to the Lender free of any and all Regulated Substances,
(except for (a) those Regulated Substances which are used or present in the
ordinary course of the Indemnitor’s business in compliance with all
Environmental Laws, or are listed on Schedule I hereto and have not been
released into the environment in such a manner as to constitute Contamination
hereunder, and (b) those Regulated Substances which are naturally occurring on
the Property, but only in such naturally occurring form) or Contamination in a
condition such that the Property conforms with all Environmental Laws and such
that no remedial or removal action will be required with respect to the
Property.  The Indemnitor’s obligations as set forth in this Section are
strictly for the benefit of the Lender and any successors and assigns of the
Lender as holder of any portion of the Loan and shall not in any way impair or
affect the Lender’s right to foreclose against the Property.




10.  Lender’s Right to Cure.  In addition to the other remedies provided to the
Lender in the Mortgage and the other Loan Documents, should the Indemnitor fail
to abide by any provisions of this Agreement, the Lender may, should it elect to
do so, perform any Corrective Work and any other such actions as it, in its sole
discretion, deems necessary to repair and remedy any damage to the Property
caused by Regulated Substances or Contamination or any such Corrective Work.  In
such event, all funds expended by the Lender in connection with the performance
of any Corrective Work, including all attorneys’ fees, engineering fees,
consultant fees and similar charges, shall become a part of the obligation
secured by the Mortgage and shall be due and payable by the Indemnitor on
demand.  Each disbursement made by the Lender pursuant to this provision shall
bear interest at the lower of the Default Rate (as defined in the





- 9 -




Note) or the highest rate allowable under applicable laws from the date the
Indemnitor shall have received written notice that the funds have been advanced
by the Lender until paid in full.




11.  Scope of Liability.  The liability under this Agreement shall in no way be
limited or impaired by (a) any extension of time for performance required by any
of the Loan Documents; (b) any sale, assignment or foreclosure of the Note or
Mortgage, the acceptance of a deed in lieu of foreclosure or trustee’s sale, or
any sale or transfer of all or part of the Property; (c) the discharge of the
Note or the reconveyance or release of the Mortgage; (d) any exculpatory
provisions in any of the Loan Documents limiting the Lender’s recourse; (e) the
accuracy or inaccuracy of the representations and warranties made by the
Indemnitor, or any other obligor under any of the Loan Documents; (f) the
release of the Indemnitor or any guarantor or any other person from performance
or observance of any of the agreements, covenants, terms or conditions contained
in any of the Loan Documents by operation of law, the Lender’s voluntary act or
otherwise; (g) the release or substitution, in whole or in part, of any security
for the Note or other obligations; or (h) the Lender’s failure to record the
Mortgage or file any UCC financing statements (or the Lender’s improper
recording or filing of any thereof) or to otherwise perfect, protect, secure or
insure any security interest or lien given as security for the Note or other
obligations; and, in any such case, whether with or without notice to the
Indemnitor or any guarantor or other person or entity and with or without
consideration.




12.  Notices.  All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder must be in writing and will be
effective upon receipt.  Such notices and other communications may be
hand-delivered, sent by facsimile transmission with confirmation of delivery and
a copy sent by first-class mail, or sent by nationally recognized overnight
courier service, to the address of the Lender or the Indemnitor set forth above
or to such other address as the Lender or the Indemnitor may give to the other
in writing for such purpose.




13.  Preservation of Rights.  No delay or omission on the Lender’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the
Lender’s action or inaction impair any such right or power.  The Lender’s rights
and remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Lender may have under other agreements, at law or in equity.
 Any representations, warranties, covenants or indemnification liabilities for
breach thereof contained in this Agreement shall not be affected by any
knowledge of, or investigations performed by, the Lender.  Any one or more
persons or entities comprising the Indemnitor, or any other party liable upon or
in respect of this Agreement or the Loan, may be released without affecting the
liability of any party not so released.




14.  Illegality.  In case any one or more of the provisions contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.




15.  Changes in Writing.  No modification, amendment or waiver of any provision
of this Agreement nor consent to any departure by the Indemnitor therefrom will
be effective unless





- 10 -




made in a writing signed by the Lender, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice to or demand on the Indemnitor in any case will entitle the Indemnitor to
any other or further notice or demand in the same, similar or other
circumstance.




16.  Successors and Assigns; Survival.  This Agreement will be binding upon the
Indemnitor and its heirs, administrators, successors and assigns, and will inure
to the benefit of the Lender and its successors and assigns as well as any
persons or entities who acquire title to or ownership of the Property from, or
through action by, the Lender (including at a foreclosure, sheriff’s or judicial
sale); provided, however, that the Indemnitor may not assign this Agreement in
whole or in part without the Lender’s prior written consent and the Lender at
any time may assign this Agreement in whole or in part.  The Indemnitor’s
obligations under this Agreement shall survive any judicial foreclosure,
foreclosure by power of sale, deed in lieu of foreclosure, transfer of the
Property by the Indemnitor or the Lender and payment of the Loan in full.




17.  Interpretation.  In this Agreement, unless the Lender and the Indemnitor
otherwise agree in writing, the singular includes the plural and the plural the
singular; references to statutes are to be construed as including all statutory
provisions consolidating, amending or replacing the statute referred to; the
word “or” shall be deemed to include “and/or”, the words “including”, “includes”
and “include” shall be deemed to be followed by the words “without limitation”;
and references to sections or exhibits are to those of this Agreement unless
otherwise indicated.  Section headings in this Agreement are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.  If this Agreement is executed by more than one party as
Indemnitor, the obligations of such persons or entities will be joint and
several.  




18.  Governing Law and Jurisdiction.  This Agreement has been delivered to and
accepted by the Lender and will be deemed to be made in the State where the
Lender’s office indicated above is located.  THIS AGREEMENT WILL BE INTERPRETED
AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE
WITH THE LAWS OF THE STATE WHERE THE LENDER’S OFFICE INDICATED ABOVE IS LOCATED,
EXCLUDING ITS CONFLICT OF LAWS RULES.  The Indemnitor hereby irrevocably
consents to the exclusive jurisdiction of any state or federal court in the
county or judicial district where the Lender’s office indicated above is
located; provided that nothing contained in this Agreement will prevent the
Lender from bringing any action, enforcing any award or judgment or exercising
any rights against the Indemnitor individually, against any security or against
any property of the Indemnitor within any other county, state or other foreign
or domestic jurisdiction.  The Indemnitor acknowledges and agrees that the venue
provided above is the most convenient forum for both the Lender and the
Indemnitor.  The Indemnitor waives any objection to venue and any objection
based on a more convenient forum in any action instituted under this Agreement.











- 11 -




19.  WAIVER OF JURY TRIAL.  THE INDEMNITOR IRREVOCABLY WAIVES ANY AND ALL RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE
RELATING TO THIS AGREEMENT, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS.  THE
INDEMNITOR ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.




WITNESS the due execution hereof as a document under seal, as of the date first
written above.







WITNESS / ATTEST:

INLAND DIVERSIFIED MERRIMACK VILLAGE, L.L.C., a Delaware limited liability
company




By: Inland Diversified Real Estate Trust, Inc., a Maryland corporation, its sole
member







/s/ Judy L. Millette                  

  By: /s/ Barry L. Lazarus                      (SEAL)

  Name: Barry L. Lazarus

  President










STATE OF ILLINOIS

)

)

ss:

COUNTY OF DUPAGE

)




On this, the 11th day of February, 2010, before me, a Notary Public, the
undersigned officer, personally appeared Barry L. Lazarus, the President of
Inland Diversified Real Estate Trust, Inc., a Maryland corporation, which is the
sole member of INLAND DIVERSIFIED MERRIMACK VILLAGE, L.L.C., a Delaware limited
liability company, and that he, in such capacity, being authorized to do so,
executed the foregoing instrument for the purposes therein contained by signing
on behalf of said company.




IN WITNESS WHEREOF, I hereunto set my hand and official seal.







/s/ Susan Metzler

Notary Public

Printed name: Susan Metzler

My commission expires: 5.5.11  














- 12 -




EXHIBIT A




Legal Description











- 13 -







SCHEDULE I

LIST OF EXCEPTIONS







Section 3.  Exceptions to Representations and Warranties.























































Sections 4(c) and (d).  Exceptions to Environmental Covenants Relating to
Regulated Substances Used in the Ordinary Course of the Indemnitor’s Business.








- 14 -


